FOR PUBLICATION


ATTORNEY FOR APPELLANT:                      ATTORNEYS FOR APPELLEE:

THOMAS P. KELLER                             GREGORY F. ZOELLER
South Bend, Indiana                          Attorney General of Indiana

                                             RICHARD C. WEBSTER
                                             Deputy Attorney General
                                             Indianapolis, Indiana


                                                                      Apr 24 2013, 8:46 am
                             IN THE
                   COURT OF APPEALS OF INDIANA

JOSHUA McCAINE PILLOW,                       )
                                             )
     Appellant-Defendant,                    )
                                             )
             vs.                             )      No. 71A04-1206-CR-325
                                             )
STATE OF INDIANA,                            )
                                             )
     Appellee-Plaintiff.                     )


                   APPEAL FROM THE ST. JOSEPH SUPERIOR COURT
                         The Honorable R. W. Chamblee, Judge
                            Cause No. 71D02-1108-FC-180


                                   April 24, 2013

                            OPINION - FOR PUBLICATION

MAY, Judge
        Joshua McCaine Pillow appeals his conviction after a bench trial of Class C felony

operating a motor vehicle after his driving privileges had been forfeited for life.1 Pillow

argues the evidence was insufficient to convict him. We affirm.

                          FACTS AND PROCEDURAL HISTORY

        On January 26, 2010, Pillow agreed to plead guilty to Class D felony operating a

motor vehicle while suspended as an habitual traffic violator.2 The statute defining that

crime provides: “In addition to any criminal penalty, a person who is convicted of a

felony under subsection (a) forfeits the privilege of operating a motor vehicle for life.”

Ind. Code § 9-30-10-16(c).          Pillow’s plea agreement provided he would “receive a

lifetime suspension of driving privileges.”3 (App. at 37.) The trial court accepted that

plea agreement and entered Pillow’s conviction as a Class D felony.

        On July 8, 2011, Pillow was stopped because he was driving with his car’s

headlights off. Pillow admitted his license was suspended. The officer checked Pillow’s

driving record and determined Pillow “was a[n] habitual traffic violator.” (Tr. at 7.) The

officer arrested Pillow for operating a motor vehicle as an habitual traffic violator.

        The State charged Pillow with Class C felony operating a motor vehicle after

lifetime suspension of driving privileges. Pillow moved to dismiss that charge because

neither his 2010 sentencing order nor his Bureau of Motor Vehicles (BMV) record

indicated his driving privileges had been suspended for life. The trial court denied that


1
  Ind. Code § 9-30-10-17.
2
  Ind. Code § 9-30-10-16.
3
  The plea agreement required the State to dismiss charges under another cause number and left the parties
free to argue for any legal sentence.
                                                    2
motion, and we declined his petition for interlocutory appeal. The trial court found him

guilty, entered a conviction of Class C felony driving while suspended for life, and

ordered a six-year sentence.

                             DISCUSSION AND DECISION

       The State convicted Pillow pursuant to a statute that provides “[a] person who

operates a motor vehicle after the person’s driving privileges are forfeited for life under

[Ind. Code § 9-30-10-16] … commits a Class C felony.” Ind. Code § 9-30-10-17. Pillow

argues we must vacate his conviction because neither his BMV driving record nor the

2010 judgment convicting him of Class D felony driving as an habitual traffic offender

indicated his driving privileges were forfeited for life.

              In reviewing the sufficiency of the evidence, we examine only the
       probative evidence and reasonable inferences that support the verdict. We
       do not assess witness credibility, nor do we reweigh the evidence to
       determine if it was sufficient to support a conviction. Under our appellate
       system, those roles are reserved for the finder of fact. Instead, we consider
       only the evidence most favorable to the trial court ruling and affirm the
       conviction unless ‘no reasonable fact-finder could find the elements of the
       crime proven beyond a reasonable doubt.’ This evidence need not
       overcome every reasonable hypothesis of innocence; it is sufficient so long
       as an inference may reasonably be drawn from it to support the verdict.

Lock v. State, 971 N.E.2d 71, 74 (Ind. 2012) (internal citations and quotations omitted).

       Pillow was convicted in 2010 of violating Ind. Code § 9-30-10-16, which provides

a person who is convicted of a felony under that section “forfeits the privilege of

operating a motor vehicle for life.” The State was not obliged in the case before us to

prove Pillow knew of his lifetime forfeiture. Knowledge of a lifetime forfeiture is not an

element of Indiana Code § 9-30-10-17, so proof of knowledge is not necessary to sustain

                                              3
a conviction. Brock v. State, 955 N.E.2d 195, 205 (Ind. 2011), cert. denied. There, our

Indiana Supreme Court concluded “the General Assembly intended section 17 to be a

strict liability offense” with no knowledge requirement. Id. at 204-05.

       Nor was Pillow’s conviction improper because at the time of his offense the BMV

had not received notice of his 2010 conviction. Pursuant to Ind. Code § 9-30-10-16(c), a

person who is convicted of a felony under that section “forfeits the privilege of operating

a motor vehicle for life.” Pillow’s lifetime suspension was imposed by statute, and we

decline his invitation to hold the BMV’s inaction nullifies that statutory requirement. See

State v. Vankirk, 955 N.E.2d 765, 769 (Ind. Ct. App. 2011) (BMV record does not control

status of driving privileges when that record is inconsistent with mandatory consequences

of Ind. Code § 9-30-10-16(c). Trial court’s earlier modification of conviction from Class

D felony to Class A misdemeanor “removes the lifetime forfeiture of a defendant’s

driving privileges,” regardless whether BMV record acknowledges that modification.),

trans. denied.

       There was sufficient evidence Pillow operated a motor vehicle and his driving

privileges had been forfeited for life, which is all the State is obliged to prove under

section 9-30-10-17. Brock, 955 N.E.2d at 205. We accordingly affirm.

       Affirmed.

ROBB, C.J., and PYLE, J., concur.




                                            4